      Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 1 of 48



 1   MICHAEL A. SHERMAN (SBN 94783)            J. DAVID HADDEN (CSB No. 176148)
     masherman@stubbsalderton.com              dhadden@fenwick.com
 2   JEFFREY F. GERSH (SBN 87124)              SAINA S. SHAMILOV (CSB No. 215636)
     jgersh@stubbsalderton.com                 sshamilov@fenwick.com
 3   SANDEEP SETH (SBN 195914)                 PHILLIP J. HAACK (CSB No. 262060)
     sseth@ stubbsalderton.com                 phaack@fenwick.com
 4   WESLEY W. MONROE (SBN 149211)             RAVI R. RANGANATH (CSB No. 272981)
     wmonroe@stubbsalderton.com                rranganath@fenwick.com
 5   STANLEY H. THOMPSON, JR. (SBN             CHIEH TUNG (CSB No. 318963)
     198825)                                   ctung@fenwick.com
 6   sthompson@stubbsalderton.com              FENWICK & WEST LLP
     VIVIANA B. HEDRICK (SBN 239359)           Silicon Valley Center
 7   vhedrick@stubbsalderton.com               801 California Street
     STUBBS ALDERTON MARKILES, LLP             Mountain View, CA 94041
 8   15260 Ventura Boulevard, 20TH Floor       Telephone:     650.988.8500
     Sherman Oaks, CA 91403                    Facsimile:     650.938.5200
 9   Telephone:    (818) 444-4500
     Facsimile:    (818) 444-4520              Counsel for AMAZON.COM, INC. and
10                                             AMAZON WEB SERVICES, INC.
     THEODORE S. MACEIKO (SBN 150211)
11   ted@maceikoip.com                         TODD R. GREGORIAN (CSB No. 236096)
     MACEIKO IP                                tgregorian@fenwick.com
12   420 2nd Street                            FENWICK & WEST LLP
     Manhattan Beach, CA 90266                 Silicon Valley Center
13   Telephone:     (310) 545-3311             801 California Street
     Facsimile:     (310) 545-3344             Mountain View, CA 94041
14                                             Telephone:     650.988.8500
     Attorneys for PERSONALWEB                 Facsimile:     650.938.5200
     TECHNOLOGIES, LLC
15
                                               Counsel for TWITCH INTERACTIVE, INC.
16
                                  UNITED STATES DISTRICT COURT
17
                            NORTHERN DISTRICT OF CALIFORNIA
18
                                       SAN JOSE DIVISION
19

20   IN RE: PERSONALWEB TECHNOLOGIES,              Case No.: 5:18-md-02834-BLF
     LLC ET AL., PATENT LITIGATION,
                                                   Case No.: 5:18-cv-00767-BLF
21
     AMAZON.COM, INC., and AMAZON WEB              Case No.: 5:18-cv-05619-BLF
22   SERVICES, INC.,
                                                   REVISED JOINT CLAIM
                    Plaintiffs,                    CONSTRUCTION AND PREHEARING
23         v.                                      STATEMENT
24   PERSONALWEB TECHNOLOGIES, LLC and
     LEVEL 3 COMMUNICATIONS, LLC,                  Judge:     Hon. Beth Labson Freeman
25                                                 Courtroom: 3, 5th Floor
                    Defendants.
26                                                 Tutorial: May 2, 2019 (1:30 PM)
     PERSONALWEB TECHNOLOGIES, LLC and             Hearing: May 24, 2019 (9:00 AM)
27   LEVEL 3 COMMUNICATIONS, LLC,
28                  Plaintiffs,
                                                             Case No.: 5:18-md-02834-BLF
                                                              Case No.: 5:18-cv-00767-BLF
                                                              Case No.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 2 of 48



 1          v.
     TWITCH INTERACTIVE, INC.,
 2
                        Defendant.
 3

 4

 5          At the Court’s request and for the Court’s convenience, PersonalWeb Technologies, LLC;
 6   Amazon.com, Inc. and Amazon Web Services, Inc. (collectively, “Amazon”); and Twitch
 7   Interactive, Inc. (“Twitch”), hereby submit this Revised Joint Claim Construction and Prehearing
 8   Statement concerning the following patents:
 9              U.S. Patent No. 6,928,442 (hereinafter, the “’442 patent”)
10              U.S. Patent No. 7,802,310 (hereinafter, the “’310 patent”)
11              U.S. Patent No. 7,945,544 (hereinafter, the “’544 patent”)
12              U.S. Patent No. 8,099,420 (hereinafter, the “’420 patent”)
13   The parties do not intend to waive any right to seek construction of the disputed terms identified
14   in the prior submission pursuant to Patent L.R. 4-3 (Dkt. No. 380) or otherwise.
15   I.     PATENT L.R. 4-3(a): AGREED CONSTRUCTIONS
16          Constructions of terms on which the parties agree are provided in Appendix A.
17   II.    PATENT L.R. 4-3(b): PROPOSED CONSTRUCTIONS OF DISPUTED TERMS
18          Each party’s proposed constructions of the disputed terms presented in the parties’
19   Markman briefs (Dkt. Nos. 406, 412, 420), together with an identification of intrinsic and
20   extrinsic evidence, are provided in Appendix B.
21

22

23

24

25

26

27

28
      REVISED JOINT CLAIM CONSTRUCTION                                 Case No.: 5:18-md-02834-BLF
      AND PREHEARING STATEMENT                         2                Case No.: 5:18-cv-00767-BLF
                                                                        Case No.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 3 of 48



 1   III.        PATENT L.R. 4-3(c): MOST SIGNIFICANT DISPUTED CLAIM TERMS FOR
                 CONSTRUCTION
 2

 3               The parties jointly identify the following claim terms, or groups of claim terms, as the

 4   most significant at this time to resolution of the case. Where the parties have listed groups of

 5   claim terms, the parties believe there is a single dispute that will resolve construction of the

 6   grouped claim terms. The parties’ proposed constructions for these phrases are provided in

 7   Appendix C.

 8          1.   “unauthorized or unlicensed” (’310 patent, claim 20)

 9          2. “authorization” (’420 patent, claims 25, 166)

10          3. “the request including at least a content dependent name of a particular data item” (’310

11               patent, claim 20)

12          4. “content‐dependent name” (’310 patent, claims 20 and 69; ’420 patent, claim 25)

13          5. “name for a data file” (’442 patent, claim 10)

14          6. “digital key for the particular file” (’544 patent, claim 46) / “file key for each particular

15               file” (’544 patent, claim 52)

16          7. “part” (’544 patent claims 46, 52)

17          8. “being based on a first function of the contents of the specific part” (’544 patent, claim 46)

18          9. “part value” (’544 patent claims 46, 52)

19          10. “function of the one or more of part values” (’544 patent, claim 46)

20   IV.         PATENT L.R. 4-3(d): ANTICIPATED LENGTH OF CLAIM CONSTRUCTION
                 HEARING
21
                 The parties anticipate, given the number of patents, claims, and claim terms currently at
22
     issue, that three (3) hours will be needed for the claim construction hearing.
23
     V.          PATENT L.R. 4-3(e): WITNESSES
24
                 The parties do not intend to call witnesses during the claim construction hearing.
25
     VI.         PATENT L.R.4-3(f): FACTUAL FINDINGS REQUESTED
26
                 At this time, the parties do not request any factual findings from the Court related to claim
27
     construction.
28
      REVISED JOINT CLAIM CONSTRUCTION                                       Case No.: 5:18-md-02834-BLF
      AND PREHEARING STATEMENT                              3                 Case No.: 5:18-cv-00767-BLF
                                                                              Case No.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 4 of 48



 1   Dated: May 10, 2019           STUBBS ALDERTON & MARKILES, LLP

 2
                                         By: /s/ Stanley H. Thompson, Jr.
 3                                          STANLEY H. THOMPSON, JR. (SBN 198825)

 4                                         Attorneys for PERSONALWEB
                                           TECHNOLOGIES, LLC
 5

 6   Dated: May 10, 2019           FENWICK & WEST LLP
 7
                                          By: /s/Phillip J. Haack
 8                                            PHILLIP J. HAACK (CSB No. 262060)
 9                                           Counsel for AMAZON.COM, INC. and
                                             AMAZON WEB SERVICES, INC.
10

11   Dated: May 10, 2019           FENWICK & WEST LLP
12
                                          By: /s/ Todd R. Gregorian
13                                            TODD R. GREGORIAN (CSB No. 236096)

14                                           Counsel for TWITCH INTERACTIVE, INC.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      REVISED JOINT CLAIM CONSTRUCTION                    Case No.: 5:18-md-02834-BLF
      AND PREHEARING STATEMENT                4            Case No.: 5:18-cv-00767-BLF
                                                           Case No.: 5:18-cv-05619-BLF
      Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 5 of 48



 1                                           ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3) regarding signatures, I, Stanley H. Thompson, Jr., attest

 3   that concurrence in the filing of this document has been obtained from each of the other

 4   signatories. I declare under penalty of perjury under the laws of the United States of America that

 5   the foregoing is true and correct. Executed this 10th day of May, 2019, in Los Angeles,

 6   California.

 7
                                                By: /s/ Stanley H. Thompson, Jr.
 8                                                 STANLEY H. THOMPSON, JR.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      REVISED JOINT CLAIM CONSTRUCTION                                 Case No.: 5:18-md-02834-BLF
      AND PREHEARING STATEMENT                         5                Case No.: 5:18-cv-00767-BLF
                                                                        Case No.: 5:18-cv-05619-BLF
                     Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 6 of 48




                                                           APPENDIX A


                       Claim Term                                    Agreed-Upon Construction
             “data item” (’310 patent, claim      sequence of bits
             20; ’420 patent, claims 25, 166)
             “data file(s)” (’442 patent, claim   a named data item
             10)
             “wherein the particular file         wherein the particular file is made up of a first one or more
             comprises a first one or more        separate sequences of bits
             parts” (’544 patent, claim 46)
             “wherein each file of the            wherein each file of the plurality of files is made up of one or
             plurality of files comprises a       more corresponding separate sequences of bits
             corresponding one or more            “plurality” means “two or more”
             parts” (’544 patent, claim 52)
             “database” (’544 patent, claims      an organized electronic collection of data
             46, 52, 55)




AMENDED JOINT CLAIM CONSTRUCTION AND                                                               Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                                                                Case No.: 5:18-cv-00767-BLF
                                                                                                    Case No.: 5:18-cv-05619-BLF
                              Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 7 of 48




                                                                 APPENDIX B


                                      PersonalWeb’s Proposed Construction and              Amazon and Twitch’s Proposed Construction
           Claim Term1
                                                     Evidence                                           and Evidence
    “unauthorized or unlicensed” Plain and ordinary meaning.                               not compliant with a valid license
    (’310 patent, claim 20)
                                 Alternative construction: not permitted or not            Intrinsic Evidence
                                 legally permitted
                                                                                           Patent Owner Response to IPR2013-00596
                                     Intrinsic Evidence
                                                                                           (Paper 15):
                                     '310 Patent: Abstract; 4:13‐16; 4:46-48; 8:60‐62;
                                     9:23‐31; 9:52-53; 10:1‐63; 11:33‐44; 14:39‐45;        “One of ordinary skill in the art at the time of the
                                     18:45‐53; 20:19‐27; 21:18-22; 23:35-50; 24:20-        invention would have recognized that a ‘name’
                                     49; 24:52‐25:9; 26:1‐11; 31:4‐32; 34:36-41;           for a data item is used not only to identify that
                                     35:26‐67; 37:5‐16; 37:28‐35; Figs. 1(b), 3, 5, 6,     data item, but is also used to refer to that data
                                     8, 12, 21, 22, 26(a)‐(b)                              item, to access that data item, search for that data
                                                                                           item, and address that data item, both in this art
                                     App. Ser. No. 11/017,650, Response to Final
                                     Office Action (Feb. 14, 2010), at 9-10, 14.           in general and according to the instant
                                                                                           specification.” (Id. at 5.)
                                     Extrinsic Evidence
                                                                                           Patent Owner Response to IPR2013-00596
                                     “authorization: The process of verifying that a       (Paper 15):
                                     user or process has permission to use a resource
                                     in the manner requested. To assure security, the      “Because the local computer 20 already has the
                                     user or process would also need to be                 most recent (current) version of the large
                                     authenticated before granting access.(C/PA)
                                     1003.2d‐1994” STD‐IEEE 100‐ ENGL (1996)               database file at issue, there is no logical reason
                                                                                           to have modified Woodhill to implement a
                                                                                           system for checking whether that same local
                                                                                           computer 20 is authorized to access a previous
                                     “authorize: …                                         version of that same file (i.e., petitioner's alleged
                                     1. To grant authority or power to. 2. To give         modification makes no sense). (Dewar Decl.,
1
    For all claim terms, the parties reserve the right to rely on sections of evidence cited by the other party.
    AMENDED JOINT CLAIM CONSTRUCTION AND                                                                      Case No.: 5:18-md-02834-BLF
    PREHEARING STATEMENT                                                   7                                   Case No.: 5:18-cv-00767-BLF
                                                                                                               Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 8 of 48




                          PersonalWeb’s Proposed Construction and         Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                      and Evidence
                         permission for (something); sanction: the city   136 [Ex. 2020].) One would have assumed that
                         agency that authorizes.” The American Heritage   the local computer 20 is permitted to access a
                         Dictionary of the English Language, Fifth        prior version of a file if that computer already
                         Edition (2019), Houghton Mifflin Harcourt
                         Publishing Company.                              has the current version of that file. The alleged
                         (https://www.ahdictionary.com/)                  modification is illogical and would not have
                                                                          been made by one of ordinary skill in the art. Id.
                         Memorandum Opinion and Order (Dkt. 103) at       Given that the local computer 20 already has the
                         25, 28, PersonalWeb Techs., LLC v. Int’l Bus.    most recent version of the file, as a matter of
                         Machines Corp., No. 6:12-cv-00661 (E.D. Tex.     common sense there would have been no logical
                         Mar. 11, 2016).                                  reason to have checked whether that same
                                                                          computer is authorized to access the previous
                                                                          version of that same file.” (Id. at 19-20.)

                                                                          Patent Owner Response to IPR2014-00058
                                                                          (Paper 19:

                                                                          “Accordingly, Francisco compares the program
                                                                          identifier with a single value for making sure
                                                                          that the file is authentic (i.e., that it has not
                                                                          changed), and if the file is found to be authentic
                                                                          then Francisco later compares user information
                                                                          in another comparator 40 to determine if access
                                                                          by a particular user is authorized. Thus,
                                                                          Francisco’s program identifier: (i) is only
                                                                          compared to a single value for determining
                                                                          whether the program has changed, and (ii) is not
                                                                          compared to anything for determining whether
                                                                          access is authorized.” (Id. at 3.)

                                                                          Brief of PersonalWeb, Case No. 18-1599 (Fed.
                                                                          Cir.) Dkt. 15:

AMENDED JOINT CLAIM CONSTRUCTION AND                                                        Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                        8                                Case No.: 5:18-cv-00767-BLF
                                                                                             Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 9 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    “The Board never explains how an
                                                                    ‘unauthorized’ user—one without access to the
                                                                    file—could calculate the Binary Object
                                                                    Identifiers that are necessary for Woodhill’s
                                                                    backup system to work. For good reason: it
                                                                    cannot be done.” (Id. at 47.)

                                                                    ’310 patent at 3:49-55:

                                                                    “Summary of the Invention – This invention
                                                                    provides, in a data processing system, a method
                                                                    and apparatus for identifying a data item in the
                                                                    system, where the identity of the data item
                                                                    depends on all of the data in the data item and
                                                                    only the data in the data item.”

                                                                    ’310 patent at 31:4-10:

                                                                    “This mechanism ensures that licensed files are
                                                                    not used by unauthorized parties. The True
                                                                    Name provides a safe way to identify licensed
                                                                    material. . . . Enforcing use of valid licenses can
                                                                    be active (for example, by refusing to provide
                                                                    access to a file without authorization) . . . .”

                                                                    ’310 patent, claim 20:

                                                                    “if it is determined that the content is
                                                                    unauthorized or unlicensed, not permitting the
                                                                    content to be provided to or accessed”

                                                                    ’310 patent, claim 69:
AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   9                               Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 10 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence

                                                                    “allow the data item to be provided to or
                                                                    accessed by the second computer if it is not
                                                                    determined that access to the data item is
                                                                    unauthorized”

                                                                    ’420 patent at 8:32-34:

                                                                    “The license table (LT) 136 is a table identifying
                                                                    files, which may only be used by licensed users,
                                                                    in a manner independent of their name or
                                                                    location, and the users licensed to use them.”

                                                                    ’420 patent at 10:66-11:12:

                                                                    “Each record 150 of the license table 136 records
                                                                    a relationship between a licensable data item and
                                                                    the user licensed to have access to it. Each
                                                                    license table record 150 includes the information
                                                                    summarized in the following table, with
                                                                    reference to FIG 9 . . . True name -- True Name
                                                                    of a data item subject to license validation …
                                                                    licensee -- identity of a user authorized to have
                                                                    access to this object.”

                                                                    ’420 patent at 31:1-31:

                                                                    “Track for Licensing Purposes

                                                                    This mechanism ensures that licensed files are
                                                                    not used by unauthorized parties. . . . Enforcing
                                                                    use of valid licenses can be active (for example
AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   10                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 11 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    by refusing to provide access to a file without
                                                                    authorization) or passive (for example by
                                                                    creating a report of users who do not have proper
                                                                    authorization). . . . Also record the identity of
                                                                    each system that is authorized to have a copy of
                                                                    the file. . . . [etc]”

                                                                    ’420 patent, claim 25:

                                                                    “wherein a copy of the sequence of bits is not to
                                                                    be provided or accessed without authorization”

                                                                    ’420 patent, claim 166:

                                                                    “wherein the data item is not to be made
                                                                    available for access or provided without
                                                                    authorization”

                                                                    ’442 patent, Title:

                                                                    “Enforcement and policing of licensed content
                                                                    using content-based identifiers.”

                                                                    ’442 patent, claim 11:

                                                                    “allowing the file to be provided from one of the
                                                                    computers having an authorized or licensed copy
                                                                    of the file”

                                                                    See also ’310 File History, December 11, 2009
                                                                    Response to Office Action at 10-12; ’310 File
                                                                    History, April 30, 2010 Notice of Allowance at

AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   11                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 12 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    11-12; ’442 File History, May 28, 2004
                                                                    Response to Office Action at 25-26; ’420 patent
                                                                    at FIG. 9;’442 File History at June 7, 2004
                                                                    Amendment at 23-24; ’420 File History, May
                                                                    19, 2009 Response to Office Action at 18; Patent
                                                                    Owner Response to IPR2013-00596 (Paper 15)
                                                                    at 4, 19-20, 33-34; Brief of PersonalWeb, Case
                                                                    No. 18-1599 (Fed. Cir.) Dkt. 15 at 10; Brief of
                                                                    PersonalWeb, Case No. 16-1174 (Fed. Cir.) Dkt.
                                                                    20 at 28-29; Brief of PersonalWeb, Case No. 18-
                                                                    1599 (Fed. Cir.) Dkt. 23 at 13; ’310 patent at
                                                                    3:59-62, 4:10-12, 8:11–18, 9:23–26, 9:62–10:34,
                                                                    11:31-45, 15:5-10, 19:35-53, 27:35–39, 31:3–32;
                                                                    ’442 patent at 24:37-55, 25:25-36; PersonalWeb
                                                                    Techs., LLC v. Amazon.com Inc., No. 6:11-cv-
                                                                    00658, Dkt. 140 at 25–26, 47 (E.D. Tex. Aug. 5,
                                                                    2013); PersonalWeb v. Int’l Bus. Machs., 6:12-
                                                                    cv-661, Dkt. 103 at 23-25, 28 (E.D. Tex. March
                                                                    10, 2016) (Order construing claims).

                                                                    Extrinsic Evidence

                                                                    Altnet, Inc. v. Streamcast Networks Inc., C.D.
                                                                    Cal. 2:06-cv-05086, Dkt. 57 at 22-24:

                                                                    The specification discloses the use of the
                                                                    patented inventions to determine if particular
                                                                    data items are licensed (authorized) and/or if
                                                                    particular users are licensed (authorized) to have
                                                                    certain data items. The purpose, as noted in the
                                                                    title of the ‘442 Patent, is to enforce and police
                                                                    the licensing of content. The specification notes
AMENDED JOINT CLAIM CONSTRUCTION AND                                                   Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   12                               Case No.: 5:18-cv-00767-BLF
                                                                                        Case No.: 5:18-cv-05619-BLF
                         Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 13 of 48




                                 PersonalWeb’s Proposed Construction and            Amazon and Twitch’s Proposed Construction
       Claim Term1
                                                Evidence                                         and Evidence
                                                                                    that the purpose of licenses is to determine if a
                                                                                    user or entity has permission to do something. . .
                                                                                    . In sum, while the terms imply that an entity or
                                                                                    user has been given the attribute “licensed
                                                                                    (authorized)”, they more specifically denote a
                                                                                    state, namely whether a user or entity has
                                                                                    permission (or not) to do something.
                                                                                    Accordingly, Plaintiffs’ proposed construction
                                                                                    should be adopted.

                                                                                    See also PersonalWeb v. Int’l Bus. Machs., 6:12-
                                                                                    cv-661, Dkt. 103 (E.D. Tex. March 10, 2016)
                                                                                    (Order construing claims); Altnet, Inc. v.
                                                                                    Streamcast Networks Inc., C.D. Cal. 2:06-cv-
                                                                                    05086, Dkt. 66 at 10-11.

“authorization” (’420 patent,   “authorization:” plain and ordinary meaning.        a valid license
claims 25, 66)
                                Alternative construction:                           Intrinsic Evidence
(“authorization” and
“unauthorized” are              “authorization”: permission                         Patent Owner Response to IPR2013-00596
previously construed terms)
                                                                                    (Paper 15):
                                Intrinsic Evidence
                                                                                    “One of ordinary skill in the art at the time of the
                                '310 Patent: Abstract; 4:13‐16; 4:46-48; 8:60‐62;   invention would have recognized that a ‘name’
                                9:23‐31; 9:52-53; 10:1‐63; 11:33‐44; 14:39‐45;      for a data item is used not only to identify that
                                18:45‐53; 20:19‐27; 21:18-22; 23:35-50; 24:20-      data item, but is also used to refer to that data
                                49; 24:52‐25:9; 26:1‐11; 31:4‐32; 34:36-41;         item, to access that data item, search for that data
                                35:26‐67; 37:5‐16; 37:28‐35; Figs. 1(b), 3, 5, 6,   item, and address that data item, both in this art
                                8, 12, 21, 22, 26(a)‐(b)
                                                                                    in general and according to the instant
                                App. Ser. No. 11/017,650, Response to Final         specification.” (Id. at 5.)
                                Office Action (Feb. 14, 2010), at 9-10, 14.
AMENDED JOINT CLAIM CONSTRUCTION AND                                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                                13                                 Case No.: 5:18-cv-00767-BLF
                                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 14 of 48




                          PersonalWeb’s Proposed Construction and           Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                        and Evidence

                         Extrinsic Evidence                                 Patent Owner Response to IPR2013-00596
                                                                            (Paper 15):
                         “authorization: The process of verifying that a
                         user or process has permission to use a resource   “Because the local computer 20 already has the
                         in the manner requested. To assure security, the
                         user or process would also need to be              most recent (current) version of the large
                         authenticated before granting access.(C/PA)        database file at issue, there is no logical reason
                         1003.2d‐1994” STD‐IEEE 100‐ ENGL (1996)            to have modified Woodhill to implement a
                                                                            system for checking whether that same local
                                                                            computer 20 is authorized to access a previous
                                                                            version of that same file (i.e., petitioner's alleged
                         “authorize: …                                      modification makes no sense). (Dewar Decl.,
                         1. To grant authority or power to. 2. To give
                         permission for (something); sanction: the city     136 [Ex. 2020].) One would have assumed that
                         agency that authorizes.” The American Heritage     the local computer 20 is permitted to access a
                         Dictionary of the English Language, Fifth          prior version of a file if that computer already
                         Edition (2019), Houghton Mifflin Harcourt          has the current version of that file. The alleged
                         Publishing Company.                                modification is illogical and would not have
                         (https://www.ahdictionary.com/)                    been made by one of ordinary skill in the art. Id.
                                                                            Given that the local computer 20 already has the
                                                                            most recent version of the file, as a matter of
                                                                            common sense there would have been no logical
                                                                            reason to have checked whether that same
                                                                            computer is authorized to access the previous
                                                                            version of that same file.” (Id. at 19-20.)

                                                                            Patent Owner Response to IPR2014-00058
                                                                            (Paper 19:

                                                                            “Accordingly, Francisco compares the program
                                                                            identifier with a single value for making sure
                                                                            that the file is authentic (i.e., that it has not
                                                                            changed), and if the file is found to be authentic
AMENDED JOINT CLAIM CONSTRUCTION AND                                                            Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                         14                                  Case No.: 5:18-cv-00767-BLF
                                                                                                 Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 15 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    then Francisco later compares user information
                                                                    in another comparator 40 to determine if access
                                                                    by a particular user is authorized. Thus,
                                                                    Francisco’s program identifier: (i) is only
                                                                    compared to a single value for determining
                                                                    whether the program has changed, and (ii) is not
                                                                    compared to anything for determining whether
                                                                    access is authorized.” (Id. at 3.)

                                                                    Brief of PersonalWeb, Case No. 18-1599 (Fed.
                                                                    Cir.) Dkt. 15:

                                                                    “The Board never explains how an
                                                                    ‘unauthorized’ user—one without access to the
                                                                    file—could calculate the Binary Object
                                                                    Identifiers that are necessary for Woodhill’s
                                                                    backup system to work. For good reason: it
                                                                    cannot be done.” (Id. at 47.)

                                                                    ’310 patent at 3:49-55:
                                                                    “Summary of the Invention – This invention
                                                                    provides, in a data processing system, a method
                                                                    and apparatus for identifying a data item in the
                                                                    system, where the identity of the data item
                                                                    depends on all of the data in the data item and
                                                                    only the data in the data item.”

                                                                    ’310 patent at 31:4-10:
                                                                    “This mechanism ensures that licensed files are
                                                                    not used by unauthorized parties. The True
                                                                    Name provides a safe way to identify licensed
                                                                    material. . . . Enforcing use of valid licenses can
AMENDED JOINT CLAIM CONSTRUCTION AND                                                    Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   15                                Case No.: 5:18-cv-00767-BLF
                                                                                         Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 16 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    be active (for example, by refusing to provide
                                                                    access to a file without authorization) . . . .”

                                                                    ’310 patent, claim 20:

                                                                    “if it is determined that the content is
                                                                    unauthorized or unlicensed, not permitting the
                                                                    content to be provided to or accessed”

                                                                    ’310 patent, claim 69:

                                                                    “allow the data item to be provided to or
                                                                    accessed by the second computer if it is not
                                                                    determined that access to the data item is
                                                                    unauthorized”

                                                                    ’420 patent at 8:32-34:

                                                                    “The license table (LT) 136 is a table identifying
                                                                    files, which may only be used by licensed users,
                                                                    in a manner independent of their name or
                                                                    location, and the users licensed to use them.”

                                                                    ’420 patent at 10:66-11:12:

                                                                    “Each record 150 of the license table 136 records
                                                                    a relationship between a licensable data item and
                                                                    the user licensed to have access to it. Each
                                                                    license table record 150 includes the information
                                                                    summarized in the following table, with
                                                                    reference to FIG 9 . . . True name -- True Name
                                                                    of a data item subject to license validation . . .
AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   16                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 17 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    licensee -- identity of a user authorized to have
                                                                    access to this object.”

                                                                    ’420 patent at 31:1-31:

                                                                    “Track for Licensing Purposes

                                                                    This mechanism ensures that licensed files are
                                                                    not used by unauthorized parties. . . . Enforcing
                                                                    use of valid licenses can be active (for example
                                                                    by refusing to provide access to a file without
                                                                    authorization) or passive (for example by
                                                                    creating a report of users who do not have proper
                                                                    authorization). . . . Also record the identity of
                                                                    each system that is authorized to have a copy of
                                                                    the file. . . . [etc]”

                                                                    ’420 patent, claim 25:

                                                                    “wherein a copy of the sequence of bits is not to
                                                                    be provided or accessed without authorization”

                                                                    ’420 patent, claim 166:

                                                                    “wherein the data item is not to be made
                                                                    available for access or provided without
                                                                    authorization”

                                                                    ’442 patent, Title:

                                                                    “Enforcement and policing of licensed content
                                                                    using content-based identifiers.”

AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   17                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 18 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence

                                                                    ’442 patent, claim 11:

                                                                    “allowing the file to be provided from one of the
                                                                    computers having an authorized or licensed copy
                                                                    of the file”

                                                                    See also ’310 File History, December 11, 2009
                                                                    Response to Office Action at 10-12; ’310 File
                                                                    History, April 30, 2010 Notice of Allowance at
                                                                    11-12; ’442 File History, May 28, 2004
                                                                    Response to Office Action at 25-26; ’420 patent
                                                                    at FIG. 9; ’442 File History at June 7, 2004
                                                                    Amendment at 23-24; ’420 File History, May
                                                                    19, 2009 Response to Office Action at 18; Patent
                                                                    Owner Response to IPR2013-00596 (Paper 15)
                                                                    at 4, 19-20, 33-34; Brief of PersonalWeb, Case
                                                                    No. 18-1599 (Fed. Cir.) Dkt. 15 at 10; Brief of
                                                                    PersonalWeb, Case No. 16-1174 (Fed. Cir.) Dkt.
                                                                    20 at 28-29; Brief of PersonalWeb, Case No. 18-
                                                                    1599 (Fed. Cir.) Dkt. 23 at 13; ’310 patent at
                                                                    3:59-62, 4:10-12, 8:11–18, 9:23–26, 9:62–10:34,
                                                                    11:31-45, 15:5-10, 19:35-53, 27:35–39, 31:3–32;
                                                                    ’442 patent at 24:37-55, 25:25-36; PersonalWeb
                                                                    Techs., LLC v. Amazon.com Inc., No. 6:11-cv-
                                                                    00658, Dkt. 140 at 25–26, 47 (E.D. Tex. Aug. 5,
                                                                    2013); PersonalWeb v. Int’l Bus. Machs., 6:12-
                                                                    cv-661, Dkt. 103 at 23-25, 28 (E.D. Tex. March
                                                                    10, 2016) (Order construing claims).

                                                                    Extrinsic Evidence

AMENDED JOINT CLAIM CONSTRUCTION AND                                                 Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   18                             Case No.: 5:18-cv-00767-BLF
                                                                                      Case No.: 5:18-cv-05619-BLF
                        Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 19 of 48




                                 PersonalWeb’s Proposed Construction and           Amazon and Twitch’s Proposed Construction
       Claim Term1
                                                Evidence                                        and Evidence
                                                                                   Altnet, Inc. v. Streamcast Networks Inc., C.D.
                                                                                   Cal. 2:06-cv-05086, Dkt. 57 at 22-24:

                                                                                   “The specification discloses the use of the
                                                                                   patented inventions to determine if particular
                                                                                   data items are licensed (authorized) and/or if
                                                                                   particular users are licensed (authorized) to have
                                                                                   certain data items. The purpose, as noted in the
                                                                                   title of the ‘442 Patent, is to enforce and police
                                                                                   the licensing of content. The specification notes
                                                                                   that the purpose of licenses is to determine if a
                                                                                   user or entity has permission to do something. . .
                                                                                   . In sum, while the terms imply that an entity or
                                                                                   user has been given the attribute “licensed
                                                                                   (authorized)”, they more specifically denote a
                                                                                   state, namely whether a user or entity has
                                                                                   permission (or not) to do something.
                                                                                   Accordingly, Plaintiffs’ proposed construction
                                                                                   should be adopted.”

                                                                                   See also PersonalWeb v. Int’l Bus’ Machs.,
                                                                                   6:12-cv-661, Dkt. 103 (E.D. Tex. March 10,
                                                                                   2016) (Order construing claims); Altnet, Inc. v.
                                                                                   Streamcast Networks Inc., C.D. Cal. 2:06-cv-
                                                                                   05086, Dkt. 66 at 10-11.
“the request including at       the request including at least a content dependent the request including at least a content dependent
least a content dependent       name of a particular data item                     name of a particular requested data item
name of a particular data
item” (’310 patent, claim 20)   Intrinsic Evidence                                 Intrinsic Evidence
                         ’310 Patent: Abstract; 3:52‐4:59; 13:17-21; 14:1‐
                         27; 14:50-15: ‐33; 16:1‐63; 17:40‐18:35; 19:48- ’420 patent at 23:38-42:
                         20:34; 20:43‐21:9; 21:38‐60; 22:62‐24:51;
AMENDED JOINT CLAIM CONSTRUCTION AND                                                       Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                         19                             Case No.: 5:18-cv-00767-BLF
                                                                                            Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 20 of 48




                          PersonalWeb’s Proposed Construction and            Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                         and Evidence
                         24:65‐25:10; 28:3‐29:9; 30:11‐39; 31:4‐32;
                         32:21‐31; 32:54‐ 37:35; Figs. 11, 14, 16(a),        “3. Request for True File -- This mechanism
                         16(b), 17(a), 17(b), 19(a), 19(b), 20, 21, 27(a),   allows a remote processor to request a True File
                         27(b), 28                                           from the local processor. It requires a True
                                                                             Name and responds positively by sending a True
                                                                             File back to the requesting processor.”

                                                                             ’280 File History, August 22, 2001 Response to
                                                                             Office Action at 23-24:

                                                                             “Thus, the application teaches accessing data
                                                                             items using their True Names (e.g., hashes of
                                                                             their contents). And it further teaches accessing
                                                                             data items (using their True Names) from any
                                                                             location and independent of the location of the
                                                                             data items. Further, using a data item’s True
                                                                             Name, the data item may be obtained from one
                                                                             or more locations, e.g., as specified in a True
                                                                             File registry table. As discussed above, the True
                                                                             File Registry table may contain ‘source ID(s) of .
                                                                             . . sources from which this file or data item may
                                                                             be retrieved.’ Specification, pg. 17, liens (sic)
                                                                             10-12.” (Id. at 23.)

                                                                             “The Request True File ‘mechanism allows a
                                                                             remote processor to request a copy of a True File
                                                                             from the local processor. It requires a True
                                                                             Name and responds. positively by sending a
                                                                             True File back to the requesting processor.’” (Id.
                                                                             at 24.)

                                                                             ’310 File History, May 27, 2010 Notice of
AMENDED JOINT CLAIM CONSTRUCTION AND                                                           Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                           20                               Case No.: 5:18-cv-00767-BLF
                                                                                                Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 21 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    Allowance :

                                                                    “[T]he current application is focused on
                                                                    sending/getting/transmitting a hash value of the
                                                                    content with the request from the first computer
                                                                    at the first location to the second remote
                                                                    computer at the second computer in the network;
                                                                    for the purpose of accessing the stored content at
                                                                    the remote location.” (Id. at 3-4.)

                                                                    Patent Owner Response to IPR2013-00596
                                                                    (Paper 15):

                                                                    “One of ordinary skill in the art at the time of the
                                                                    invention would have understood that there is a
                                                                    significant difference between a ‘name’ and a
                                                                    mere ‘identifier.’ ‘Name’ should not be removed
                                                                    from the construction, and should not be
                                                                    replaced with ‘identifier.’ One of ordinary skill
                                                                    in the art at the time of the invention would have
                                                                    recognized that a ‘name’ for a data item is used
                                                                    not only to identify that data item, but is also
                                                                    used to refer to that data item, to access that data
                                                                    item, search for that data item, and address that
                                                                    data item, both in this art in general and
                                                                    according to the instant specification.” (Id. at 5.)

                                                                    “Claims 24 and 70 require a ‘request’ that
                                                                    includes a content-dependent name (claim 24) or
                                                                    identifier (claim 70) for a corresponding data
                                                                    item. These claims then require that the data
                                                                    item corresponding to the name (claim 24) or
AMENDED JOINT CLAIM CONSTRUCTION AND                                                   Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   21                               Case No.: 5:18-cv-00767-BLF
                                                                                        Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 22 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    identifier (claim 70) is accessed by other
                                                                    computer(s) based on the claimed
                                                                    comparison . . . . Thus, independent claim 70
                                                                    requires that the particular data item
                                                                    corresponding to the content-based identifier in
                                                                    the request is accessed, or permitted to be
                                                                    accessed, by other computer(s) in the network
                                                                    based on the comparison in step (A). Similarly,
                                                                    independent claim 24 requires that the particular
                                                                    data item corresponding to the content-
                                                                    dependent name in the request is provided to or
                                                                    accessed by the second computer when it is
                                                                    determined that access to that data item is
                                                                    authorized based on the comparison. And
                                                                    independent claims 81 and 86 also require that
                                                                    the particular sequence of bits corresponding to
                                                                    the identifier received from the another device is
                                                                    provided to or accessed by other devices
                                                                    depending on the comparison. This is important
                                                                    because both parties agree that in the alleged
                                                                    Woodhill/Stefik combination granules
                                                                    corresponding to contents identifiers in the
                                                                    alleged request (‘update request’) are NEVER
                                                                    provided to the requesting computer in response
                                                                    to the request(‘update request’) are NEVER
                                                                    provided to the requesting computer in response
                                                                    to the request.” (Id. at 8-10).

                                                                    “Because the ‘contents identifiers’ calculated in
                                                                    step 444 are for granules in the current version
                                                                    that the local computer already has, it would be

AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   22                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 23 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    virtually impossible and illogical for those
                                                                    contents identifiers to be used in any comparison
                                                                    for determining whether the local computer is
                                                                    ‘unauthorized’ to access those granules - because
                                                                    it already has those granules.” (Id. at 31.)

                                                                    “In the alleged Woodhill/Stefik combination,
                                                                    granules corresponding to contents identifiers in
                                                                    the alleged request (“update request”) are
                                                                    NEVER provided to the requesting computer in
                                                                    response to the request. (Goldberg Dep. 65-67,
                                                                    80- 82 [Ex. 2015]; Woodhill at Fig. SI and col.
                                                                    17:18-67; and Dewar Decl., ¶ 50 [Ex. 2020].) In
                                                                    the relied upon restore procedure, no granule
                                                                    having an identifier in the ‘update request’ is
                                                                    ever provided to the requesting computer. Id.
                                                                    The contents identifiers in the alleged ‘request’
                                                                    were calculated in step 444 and thus are NOT for
                                                                    granules that are being requested - the requesting
                                                                    local computer already has the granules
                                                                    corresponding to the contents identifiers
                                                                    calculated in step 444 and therefore they are
                                                                    never provided to the local computer even in the
                                                                    allegedly modified system. Id. And because
                                                                    granules identified in the request are never sent
                                                                    to the local computer in the restore procedure
                                                                    (the local computer already has them), it would
                                                                    be non-sensical and illogical to use identifiers
                                                                    for such granules to determine whether the
                                                                    system is authorized to provide such granules to
                                                                    the local computer.” (Id. at 31-32.)

AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   23                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 24 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence

                                                                    “One of ordinary skill in the art at the time of the
                                                                    invention would have understood that there is a
                                                                    significant difference between a “name” and a
                                                                    mere ‘identifier’, and would have understood
                                                                    that a ‘name’ for a data item is used not only to
                                                                    identify that data item but is also used to refer to
                                                                    that data item, to access that data item, search for
                                                                    that data item, and address that data item, both in
                                                                    this art and according to the instant
                                                                    specification.” (Id. at 33-34.)

                                                                    Patent Owner Response to IPR2013-00084
                                                                    (Paper 9) at 13:

                                                                    “There is a fundamental difference between the
                                                                    ’544 patent and Woodhill. While Woodhill uses
                                                                    a hash algorithm, it is not used as a file name or
                                                                    as a substitute for the file name. Instead,
                                                                    Woodhill employs the hash algorithm to
                                                                    compare the same file components to determine
                                                                    whether there has been a change thereto. Such
                                                                    verification uses of hash algorithms were known
                                                                    in the art and were considered by the Examiner
                                                                    during prosecution of the ’544 patent.”

                                                                    See also ’420 File History, May 19, 2009
                                                                    Response to Office Action at 16-17; February
                                                                    14, 2010 Response to Office Action at 18; ’310
                                                                    File History, Dec. 11, 2009 Response; id., March
                                                                    17, 2010 Interview Summary; id., April 19, 2010
                                                                    RCE and Response; id., April 22, 2010
AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   24                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                          Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 25 of 48




                                 PersonalWeb’s Proposed Construction and         Amazon and Twitch’s Proposed Construction
        Claim Term1
                                                Evidence                                      and Evidence
                                                                                 Interview Summary and March 15, 2010 Fax for
                                                                                 Discussion Purposes Only; Patent Owner’s
                                                                                 Preliminary Opposition to IPR2013-00596
                                                                                 (Paper 8) at 31; ’310 patent at 15:34–16:63;
                                                                                 22:37–25:10; ’310 Patent File History, June 24,
                                                                                 2010 Notice of Allowance at 3–4.
“content‐dependent name”        an identifier that changes with the content      an identifier used to locate and access a data
[of a particular data item] /                                                    item that is generated by processing the
“content-dependent name”        Intrinsic Evidence                               sequence of bits [of the data item / of the
[for the data item] (’310
patent, claims 20, 69)                                                           particular data item]
                                ’310 Patent: Abstract; 1:53-60; 2:26-31; 3:55-58;
                                6:12-17; 8:53-62; 10:65-11:45; 12:21‐51; 13:17‐ Intrinsic Evidence
“content‐dependent name”        41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27;
[for a particular sequence of   Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13, 14 Brief of PersonalWeb, Case No. 14-1602 (Fed.
bits] (’420 patent, claim 25)                                                      Cir.) Dkt. 29:

                                                                                 “Woodhill uses the Binary Object Identifier in
                                                                                 two separate operations—a backup protocol and
                                                                                 an audit protocol. A2840; A2846. Unlike True
                                                                                 Names, these limited protocols do not use
                                                                                 content-based identifiers to locate, identify,
                                                                                 access, move, or synchronize all Binary Objects
                                                                                 found anywhere on the system (within individual
                                                                                 files or across different files). Woodhill’s
                                                                                 protocols use Binary Object Identifiers for two
                                                                                 separate and straightforward uses: (1) to conduct
                                                                                 one-to-one comparisons of Binary Objects
                                                                                 within a known file at a known location during
                                                                                 backup; and (2) to perform a conventional
                                                                                 checksum audit.” (Id. at 14.)

                                                                                 Brief of PersonalWeb, Case No. 14-1602 (Fed.
AMENDED JOINT CLAIM CONSTRUCTION AND                                                              Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                                 25                            Case No.: 5:18-cv-00767-BLF
                                                                                                   Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 26 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    Cir.) Dkt. 29:

                                                                    “The True Names invention adopts the opposite
                                                                    approach: it uses the content-based True Name,
                                                                    not a user-defined name, to determine if a file
                                                                    exists at a storage location and whether it
                                                                    matches another file stored at a different
                                                                    location.

                                                                    Woodhill’s backup process is also limited to
                                                                    one-to-one comparisons: it compares, once, a
                                                                    single Binary Object Identifier with another
                                                                    single Binary Object Identifier. A2842. Unlike
                                                                    True Names, Woodhill never compares a Binary
                                                                    Object Identifier—for a Binary Object at a
                                                                    particular location in a particular file— against
                                                                    multiple Binary Object Identifiers for other
                                                                    Binary Objects at all locations in all files.” (Id.
                                                                    at 15.)

                                                                    Brief of PersonalWeb, Case No. 14-1602 (Fed.
                                                                    Cir.) Dkt. 29:

                                                                    “This proposed method is unlike the True Name
                                                                    invention, in which data items are accessed by
                                                                    comparing the True Name against a list of stored
                                                                    True Names, thus eliminating the need for
                                                                    directory path and filename information.” (Id. at
                                                                    19.)

                                                                    Patent Owner’s Preliminary Opposition to
                                                                    IPR2013-00596 (Paper 8):
AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   26                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 27 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence

                                                                    “Thus, contrary to petitioner's suggestion,
                                                                    something is not a ‘name’ simply because it is an
                                                                    ‘identifier.’ Woodhill does not use binary object
                                                                    identifiers or contents identifiers as names.
                                                                    Woodhill uses ‘names’ for files (see name 40 in
                                                                    Fig. 3 of Woodhill), but does not provide names
                                                                    for binary objects or granules. Woodhill merely
                                                                    employs a hash to compare same file
                                                                    components to determine whether there has been
                                                                    a change - Woodhill does not use a hash as a file
                                                                    name, or as a substitute for a name, in a
                                                                    computer network.” (Id. at 33-34.)

                                                                    ’310 patent at 1:41–48, ’420 patent at 1:19-23:

                                                                     “The invention relates to data processing
                                                                    systems and, more particularly, to data
                                                                    processing systems wherein data items are
                                                                    identified by substantially unique identifiers
                                                                    which depend on all of the data in the data items
                                                                    and only on the data in the data item.”

                                                                    Brief of PersonalWeb, Case No. 18-1599, Dkt.
                                                                    15 at 10 (Fed. Cir. May 31, 2018):

                                                                    “Unlike the ’310 patent, Woodhill does not use
                                                                    the Binary Object Identifiers to locate or control
                                                                    access to any data item within a network.”

                                                                    See also ’420 patent at 3:5-10; 3:25-33; 5:61-65;
                                                                    7:66-8:4; 8:8-12; 8:40-57; 9:10; 13:6-12; 14:24-
AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   27                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 28 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    45; 31:37-47; 32:57-59; 33:11-13; ’280 File
                                                                    History, August 22, 2001 Response to Office
                                                                    Action at 23, August 13, 2001 Interview
                                                                    Summary; August 22, 2001 Response to Office
                                                                    Action at 24; ’791 File History, March 12, 1997
                                                                    Response to Office Action at 10-11, 20, Dec. 29,
                                                                    2008 Amendment, Mar. 13, 2008 Response;
                                                                    ’442 File History, May 25, 2004 Fax For
                                                                    Discussion Purposes Only and June 7, 2004
                                                                    Amendment and Reply (incorporating Fax); ’662
                                                                    File History; ’310 File History, March 17, 2010
                                                                    Interview (discussing, inter alia, claim 1); March
                                                                    15, 2010 Letter; ’310 File History April 19, 2010
                                                                    Amendment; see also id. 30-32, 35; April 22,
                                                                    2010 Supplemental Amendment; Brief of
                                                                    Personal-Web, Case No. 14-1602 (Fed. Cir.)
                                                                    Dkt. 29 at 14, 15-16; Patent Owner’s
                                                                    Preliminary Opposition to IPR 2013-00087 at
                                                                    10-11; Patent Owner Response to IPR2013-
                                                                    00596 (Paper 15) at 3-5; Brief of Personal-Web,
                                                                    Case No. 16-1174 (Fed. Cir.) Dkt. 20 at 51-52;
                                                                    Brief of Personal-Web, Case No. 16-1174 (Fed.
                                                                    Cir.) Dkt. 46 at 25-26; ’310 patent at 2:41–43,
                                                                    3:30–35, 3:55–62, 4:10–12; 4:43–45.

                                                                    Extrinsic Evidence

                                                                    PersonalWeb v. Int’l Bus. Machs., 6:12-cv-661,
                                                                    Dkt. 103 (E.D. Tex. March 10, 2016) (Order
                                                                    construing claims); PersonalWeb v.
                                                                    Amazon.com, Inc., et al., 6:11-cv-658, Dkt. 140
                                                                    (E.D. Tex. Aug. 5, 2013) (Order construing
AMENDED JOINT CLAIM CONSTRUCTION AND                                                 Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   28                             Case No.: 5:18-cv-00767-BLF
                                                                                      Case No.: 5:18-cv-05619-BLF
                         Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 29 of 48




                                PersonalWeb’s Proposed Construction and           Amazon and Twitch’s Proposed Construction
       Claim Term1
                                               Evidence                                        and Evidence
                                                                                  claims).

“name for a data file” (’442   an identifier                                      an identifier used to locate and access a data file
patent, claim 10)
                               Intrinsic Evidence                                 Intrinsic Evidence
                               ’310 Patent: Abstract; 1:53-60; 2:26-31; 3:55-58; Brief of PersonalWeb, Case No. 14-1602 (Fed.
                               6:12-17; 8:53-62; 10:65-11:45; 12:21‐51; 13:17‐ Cir.) Dkt. 29:
                               41; 14:50-15:33; 24:1-30; 35:48‐63; 37:23‐27;
                               Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b), 13, 14 “Woodhill uses the Binary Object Identifier in
                                                                                  two separate operations—a backup protocol and
                                                                                  an audit protocol. A2840; A2846. Unlike True
                                                                                  Names, these limited protocols do not use
                                                                                  content-based identifiers to locate, identify,
                                                                                  access, move, or synchronize all Binary Objects
                                                                                  found anywhere on the system (within individual
                                                                                  files or across different files). Woodhill’s
                                                                                  protocols use Binary Object Identifiers for two
                                                                                  separate and straightforward uses: (1) to conduct
                                                                                  one-to-one comparisons of Binary Objects
                                                                                  within a known file at a known location during
                                                                                  backup; and (2) to perform a conventional
                                                                                  checksum audit.” (Id. at 14.)

                                                                                  Brief of PersonalWeb, Case No. 14-1602 (Fed.
                                                                                  Cir.) Dkt. 29:

                                                                                  “The True Names invention adopts the opposite
                                                                                  approach: it uses the content-based True Name,
                                                                                  not a user-defined name, to determine if a file
                                                                                  exists at a storage location and whether it
                                                                                  matches another file stored at a different
AMENDED JOINT CLAIM CONSTRUCTION AND                                                                Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                              29                                 Case No.: 5:18-cv-00767-BLF
                                                                                                     Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 30 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    location.

                                                                    Woodhill’s backup process is also limited to
                                                                    one-to-one comparisons: it compares, once, a
                                                                    single Binary Object Identifier with another
                                                                    single Binary Object Identifier. A2842. Unlike
                                                                    True Names, Woodhill never compares a Binary
                                                                    Object Identifier—for a Binary Object at a
                                                                    particular location in a particular file— against
                                                                    multiple Binary Object Identifiers for other
                                                                    Binary Objects at all locations in all files.” (Id.
                                                                    at 15.)

                                                                    Brief of PersonalWeb, Case No. 14-1602 (Fed.
                                                                    Cir.) Dkt. 29:

                                                                    “This proposed method is unlike the True Name
                                                                    invention, in which data items are accessed by
                                                                    comparing the True Name against a list of stored
                                                                    True Names, thus eliminating the need for
                                                                    directory path and filename information.” (Id. at
                                                                    19.)

                                                                    Patent Owner’s Preliminary Opposition to
                                                                    IPR2013-00596 (Paper 8):

                                                                    “Thus, contrary to petitioner's suggestion,
                                                                    something is not a ‘name’ simply because it is an
                                                                    ‘identifier.’ Woodhill does not use binary object
                                                                    identifiers or contents identifiers as names.
                                                                    Woodhill uses ‘names’ for files (see name 40 in
                                                                    Fig. 3 of Woodhill), but does not provide names
AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   30                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 31 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    for binary objects or granules. Woodhill merely
                                                                    employs a hash to compare same file
                                                                    components to determine whether there has been
                                                                    a change - Woodhill does not use a hash as a file
                                                                    name, or as a substitute for a name, in a
                                                                    computer network.” (Id. at 33-34.)

                                                                    ’310 patent at 1:41–48, ’420 patent at 1:19-23:

                                                                    “The invention relates to data processing
                                                                    systems and, more particularly, to data
                                                                    processing systems wherein data items are
                                                                    identified by substantially unique identifiers
                                                                    which depend on all of the data in the data items
                                                                    and only on the data in the data item.”

                                                                    Brief of PersonalWeb, Case No. 18-1599, Dkt.
                                                                    15 at 10 (Fed. Cir. May 31, 2018):

                                                                    “Unlike the ’310 patent, Woodhill does not use
                                                                    the Binary Object Identifiers to locate or control
                                                                    access to any data item within a network.”

                                                                    See also ’420 patent at 3:5-10; 3:25-33; 5:61-65;
                                                                    7:66-8:4; 8:8-12; 8:40-57; 9:10; 13:6-12; 14:24-
                                                                    45; 31:37-47; 32:57-59; 33:11-13; ’280 File
                                                                    History, August 22, 2001 Response to Office
                                                                    Action at 23, August 13, 2001 Interview
                                                                    Summary; August 22, 2001 Response to Office
                                                                    Action at 24; ’791 File History, March 12, 1997
                                                                    Response to Office Action at 10-11, 20, Dec. 29,
                                                                    2008 Amendment, Mar. 13, 2008 Response;
AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   31                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                          Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 32 of 48




                                   PersonalWeb’s Proposed Construction and    Amazon and Twitch’s Proposed Construction
        Claim Term1
                                                  Evidence                                 and Evidence
                                                                              ’442 File History, May 25, 2004 Fax For
                                                                              Discussion Purposes Only and June 7, 2004
                                                                              Amendment and Reply (incorporating Fax); ’662
                                                                              File History; ’310 File History, March 17, 2010
                                                                              Interview (discussing, inter alia, claim 1); March
                                                                              15, 2010 Letter; ’310 File History April 19, 2010
                                                                              Amendment; see also id. 30-32, 35; April 22,
                                                                              2010 Supplemental Amendment; Brief of
                                                                              Personal-Web, Case No. 14-1602 (Fed. Cir.)
                                                                              Dkt. 29 at 14, 15-16; Patent Owner’s
                                                                              Preliminary Opposition to IPR 2013-00087 at
                                                                              10-11; Patent Owner Response to IPR2013-
                                                                              00596 (Paper 15) at 3-5; Brief of Personal-Web,
                                                                              Case No. 16-1174 (Fed. Cir.) Dkt. 20 at 51-52;
                                                                              Brief of Personal-Web, Case No. 16-1174 (Fed.
                                                                              Cir.) Dkt. 46 at 25-26; ’310 patent at 3:59–62,
                                                                              4:10–12; 4:43–45.

                                                                              Extrinsic Evidence

                                                                              PersonalWeb v. Int’l Bus. Machs., 6:12-cv-661,
                                                                              Dkt. 103 (E.D. Tex. March 10, 2016) (Order
                                                                              construing claims); PersonalWeb v.
                                                                              Amazon.com, Inc., et al., 6:11-cv-658, Dkt. 140
                                                                              (E.D. Tex. Aug. 5, 2013) (Order construing
                                                                              claims).

“digital key for the particular   a content-based identifier for [the/each]   unique identifier used to locate [the/each]
file” / “file key for each        particular file                             particular file
particular file” (’544 patent,
claims 46, 52)                    Intrinsic Evidence                          Intrinsic Evidence

AMENDED JOINT CLAIM CONSTRUCTION AND                                                            Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                                   32                        Case No.: 5:18-cv-00767-BLF
                                                                                                 Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 33 of 48




                          PersonalWeb’s Proposed Construction and                Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                             and Evidence

                         ’310 Patent: Abstract; 1:53-60; 2:26-31; 3:55-58;       ’544 File History, December 30, 2010 Response
                         6:12-17; 8:53-62; 10:65-11:45; 12:21‐13:9;              to Office Action:
                         13:17‐41; 14:50-15:33; 24:1-30; 35:48‐63;
                         37:23‐27; Figs. 1(a), 1(b), 4, 7, 8, 9, 10(a), 10(b),   “Claim 10 has been amended to clarify its
                         13, 14                                                  meaning, i.e., that the data item identifier is
                                                                                 based on a function of the segment identifiers.
                                                                                 For example, a data item may consist of N
                                                                                 segments, thereby having N segment identifiers.
                                                                                 The data item identifier would, in this case, be a
                                                                                 function of the N segment identifiers. One
                                                                                 example of this is a hash function of a block
                                                                                 formed by the N segment identifiers.” (Id. at 17.)

                                                                                 ’544 File History, December 30, 2010 Response
                                                                                 to Office Action:

                                                                                 “In the presently claimed invention, on the other
                                                                                 hand, the identifiers of the segments of a data
                                                                                 item are compared to a plurality of identifiers
                                                                                 corresponding to a plurality of data items. This is
                                                                                 used to determine whether or not said first data
                                                                                 item corresponds to any of the plurality of data
                                                                                 items. Nothing in Squibb teaches or in any way
                                                                                 suggests using segment identifiers to determine
                                                                                 whether or not said first data item corresponds to
                                                                                 any of the plurality of data items.” (Id. at 18.)

                                                                                 Brief of PersonalWeb, Case No. 14-1602 (Fed.
                                                                                 Cir.) Dkt. 29:

                                                                                 “[W]ith respect to claim 1 of the ’544 patent.
AMENDED JOINT CLAIM CONSTRUCTION AND                                                               Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                           33                                   Case No.: 5:18-cv-00767-BLF
                                                                                                    Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 34 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    A199-201; A207. That claim recites another
                                                                    version of the specific kind of ‘hash of hashes’
                                                                    discussed above: for a first data item comprising
                                                                    a plurality of parts, . . . applying a first [hash]
                                                                    function to each part of said first plurality of
                                                                    parts to obtain a corresponding part value for
                                                                    each part of said first plurality of parts, . . .
                                                                    and . . . obtaining a first value for the first data
                                                                    item, said first value obtained by applying a
                                                                    second [hash] function to the part values of said
                                                                    first plurality of parts of said first data item.
                                                                    A11157; A199. As the elements are arranged,
                                                                    therefore, this claim requires (among other
                                                                    things) applying a first hash function to obtain
                                                                    part values, and then applying a second hash
                                                                    function to those part values to obtain a first
                                                                    value—in short, as the PTAB summarized, it
                                                                    requires a ‘hash of hashes.’ A199.” (Id. at 59.)

                                                                    Brief of PersonalWeb, Case No. 14-1602 (Fed.
                                                                    Cir.) Dkt. 29:

                                                                    “The PTAB committed the same error yet again
                                                                    in holding that Kantor anticipated claim 1 of the
                                                                    ’544 patent. That claim requires: (a) separating a
                                                                    ‘data item’ into a ‘plurality of parts’; (b)
                                                                    applying a hash function to each part to obtain a
                                                                    ‘value’ for each part; and (c) applying a second
                                                                    hash function to the ‘value’ of each part to
                                                                    obtain a value for the ‘data item’ as a whole.
                                                                    A11157.” (Id. at 72.)

AMENDED JOINT CLAIM CONSTRUCTION AND                                                   Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   34                               Case No.: 5:18-cv-00767-BLF
                                                                                        Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 35 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence

                                                                    Brief of PersonalWeb, Case No. 14-1602 (Fed.
                                                                    Cir.) Dkt. 29:

                                                                    “Woodhill uses the Binary Object Identifier in
                                                                    two separate operations—a backup protocol and
                                                                    an audit protocol. A2840; A2846. Unlike True
                                                                    Names, these limited protocols do not use
                                                                    content-based identifiers to locate, identify,
                                                                    access, move, or synchronize all Binary Objects
                                                                    found anywhere on the system (within individual
                                                                    files or across different files). Woodhill’s
                                                                    protocols use Binary Object Identifiers for two
                                                                    separate and straightforward uses: (1) to conduct
                                                                    one-to-one comparisons of Binary Objects
                                                                    within a known file at a known location during
                                                                    backup; and (2) to perform a conventional
                                                                    checksum audit.” (Id. at 14.)

                                                                    See also ’420 patent at 5:24-25, 5:39-43, FIG.
                                                                    10(b), 13:13-31;’791 File History, August 29,
                                                                    1997 Response to Office Action at 18; Patent
                                                                    Owner Response to IPR2013-00084 (Paper 9) at
                                                                    13; ’310 patent at 13:17-20; ’544 patent at 1:44–
                                                                    49, 5:65–5:67, claims 46, 52.

                                                                    Extrinsic Evidence

                                                                    Newton’s Telecom Dictionary (1994):

                                                                    “key. 1. One or more characters or perhaps a
                                                                    field within a data record used to identify the
AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   35                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                        Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 36 of 48




                              PersonalWeb’s Proposed Construction and     Amazon and Twitch’s Proposed Construction
       Claim Term1
                                             Evidence                                  and Evidence
                                                                          data and perhaps control its use.” (Id.)

                                                                          Microsoft Computer Dictionary (2nd ed. 1994):

                                                                          “key. In database management, an identifier for
                                                                          a record or group of records in a data file. Most
                                                                          often, the key is defined as the contents of a
                                                                          single field, called the key field in some database
                                                                          management programs and the index field in
                                                                          others. In most database management systems,
                                                                          the keys (meaning the contents of a single key
                                                                          field or the composite key) are maintained in key
                                                                          tables and are specially indexed to speed record
                                                                          retrieval. In many database management
                                                                          systems, these key tables are called index files.”
                                                                          (Id.)

                                                                          IBM Dictionary of Computing (10th ed. 1994):

                                                                          “key (1) An identifier within a set of data
                                                                          elements.; (2) One or more characters used to
                                                                          identify the record and establish the order of the
                                                                          record within an indexed file.; . . . (8) The value
                                                                          used to identify a record in a keyed sequence
                                                                          file. (9) In SQL, a column or an ordered
                                                                          collection of columns identified in the
                                                                          description of an index . . . .” (Id.)

“part” (’544 patent claims   a “part” is a separate sequence of bits      a “part” is a sequence of bits within a file
46, 52)
                             Intrinsic Evidence                           Intrinsic Evidence
                             ’310 Patent: 5:61‐6:2; 13:42‐67; 18:30‐32;
AMENDED JOINT CLAIM CONSTRUCTION AND                                                         Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                              36                          Case No.: 5:18-cv-00767-BLF
                                                                                              Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 37 of 48




                          PersonalWeb’s Proposed Construction and             Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                          and Evidence
                         18:54‐58; 20:57‐21:9; 32:21‐28; 32:39‐54;
                         36:18‐23; Figs. 2, 10(a)‐(b), 19(a)‐(b), 22          Brief of PersonalWeb, Case No. 14-1602 (Fed.
                                                                              Cir.) Dkt. 29:
                         Extrinsic Evidence
                                                                              “The PTAB committed the same error yet again
                         “part …                                              in holding that Kantor anticipated claim 1 of the
                         1. A portion, division, piece, or segment of a       ’544 patent. That claim requires: (a) separating a
                         whole.                                               ‘data item’ into a ‘plurality of parts’; (b)
                         2. Any of several equal portions or fractions that   applying a hash function to each part to obtain a
                         can constitute a whole or into which a whole         ‘value’ for each part; and (c) applying a second
                         can be divided: a mixture of two parts flour to      hash function to the ‘value’ of each part to
                         one part sugar.                                      obtain a value for the ‘data item’ as a whole.
                         3. A division of a book or artistic work such as a   A11157.” (Id. at 72.)
                         film: a novel in three parts.
                         4.                                                   ’420 patent
                         a. An organ, member, or other division of an
                         organism: A tail is not a part of a guinea pig.      “Each file 120 being made up of one or more
                         b. parts The external genitals.                      data segments 122.” (Id. at 5: 24-25.)
                         5. A component that can be separated from or
                         attached to a system; a detachable piece: spare      ’420 patent:
                         parts for cars.
                         6. often parts A region, area, land, or territory:   “A simple file 120 consists of a single data
                         "Minding your own business is second nature in       segment 122. A compound file 120 consists of a
                         these parts" (Boston).                               sequence of data segments 122. A data segment
                         7.                                                   122 is a fixed sequence of bytes. An important
                         a. A role: He has the main part in the play.         property of any data segment is its size, the
                         b. One's responsibility, duty, or obligation;        number of bytes in the sequence.” (Id. at 5:39-
                         share: We each do our part to keep the house         43.)
                         clean.
                         c. parts Abilities or talents: a person of many      ’420 patent:
                         parts.
                         8. Music                                             “If the data item is a simple data item, then
                         a. The music or score for a particular instrument,   compute its True Name . . . otherwise partition
                         as in an orchestra.                                  the data item into segments . . . .” (Id. at 13:17-
                         b. One of the melodic divisions or voices of a       20.)
                         contrapuntal composition.
AMENDED JOINT CLAIM CONSTRUCTION AND                                                             Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                          37                                  Case No.: 5:18-cv-00767-BLF
                                                                                                  Case No.: 5:18-cv-05619-BLF
                         Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 38 of 48




                               PersonalWeb’s Proposed Construction and             Amazon and Twitch’s Proposed Construction
       Claim Term1
                                              Evidence                                          and Evidence
                              9. The line where the hair on the head is parted.”   See also ’420 patent at FIG. 10(b), 13:13-31;
                              The American Heritage® Dictionary of the             ’544 patent at Fig. 10(b), 13:43–61, 14:4-35,
                              English Language, Fifth Edition                      claims 1, 46, 52.
“being based on a first       Plain and ordinary meaning.                          being based on a computation where the input is
function of the contents of                                                        all of the data in the specific part
the specific part” (’544      Alternative construction: being based upon a
patent, claim 46)             first computation using the data of the specific     Intrinsic Evidence
                              part
                              Intrinsic Evidence                                   ’442 patent:

                              ’310 Patent: Abstract; 12:21‐51; 13:17‐41;           “Data files may represent may represent [sic]
                              35:48‐63; 37:23‐27; Figs. 10(a), 10(b)               digital messages, images, videos or audio
                                                                                   signals. For content – data items or files in the
                                                                                   system – a name is obtained (or determined),
                                                                                   where the name is based, at least in part, on a
                                                                                   given function of the data in a data item or file.”
                                                                                   (Id. at Abstract.)

                                                                                   ’420 patent:

                                                                                   “To determine the True Name of a simple data
                                                                                   item, with reference to FIG. 10(a), first compute
                                                                                   the MD function (described above) on the given
                                                                                   simple data item (Step S212). Then append to
                                                                                   the resulting 128 bits, the byte length modulo 32
                                                                                   of the data item (Step S214). The resulting 160-
                                                                                   bit value is the True Name of the simple data
                                                                                   item.” (Id. at 13:6-12.)

                                                                                   ’310 patent at 1:41–48, ’420 patent at 1:19-23:

                                                                                   “The invention relates to data processing
AMENDED JOINT CLAIM CONSTRUCTION AND                                                                 Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                               38                                 Case No.: 5:18-cv-00767-BLF
                                                                                                      Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 39 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    systems and, more particularly, to data
                                                                    processing systems wherein data items are
                                                                    identified by substantially unique identifiers
                                                                    which depend on all of the data in the data items
                                                                    and only on the data in the data item.”

                                                                    Brief of PersonalWeb, Case No. 14-1602 (Fed.
                                                                    Cir.) Dkt. 29:

                                                                    “The True Names invention adopts the opposite
                                                                    approach: it uses the content-based True Name,
                                                                    not a user-defined name, to determine if a file
                                                                    exists at a storage location and whether it
                                                                    matches another file stored at a different
                                                                    location.” (Id. at 15.)

                                                                    Patent Owner’s Preliminary Opposition to
                                                                    IPR2013-00596 (Paper 8):

                                                                    “Thus, contrary to petitioner's suggestion,
                                                                    something is not a ‘name’ simply because it is an
                                                                    ‘identifier.’ Woodhill does not use binary object
                                                                    identifiers or contents identifiers as names.
                                                                    Woodhill uses ‘names’ for files (see name 40 in
                                                                    Fig. 3 of Woodhill), but does not provide names
                                                                    for binary objects or granules. Woodhill merely
                                                                    employs a hash to compare same file
                                                                    components to determine whether there has been
                                                                    a change - Woodhill does not use a hash as a file
                                                                    name, or as a substitute for a name, in a
                                                                    computer network.” (Id. at 33-34.)

AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   39                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 40 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence

                                                                    File History of ’791 patent, August 29, 1997
                                                                    Response to Office Action:

                                                                    “To summarize, if a system determines an
                                                                    identifier using all of the data in a data item as
                                                                    well as something else, then that system does not
                                                                    determine the identifier using only the data in the
                                                                    data item. And, if a system determines an
                                                                    identifier using only some of the data in a data
                                                                    item, even if it uses nothing else to determine the
                                                                    identifier, that system does not determine the
                                                                    identifier using all the data in the data item.”
                                                                    (Id. at 10.)

                                                                    PersonalWeb v. Int’l Bus. Machs., 6:12-cv-661,
                                                                    Dkt. 103 at 21 (E.D. Tex. March 10, 2016
                                                                    (Order construing claims):

                                                                    “The Court therefore hereby expressly rejects
                                                                    Plaintiff’s argument that the use of the word
                                                                    ‘comprises’ means that there is no limit as to
                                                                    whether the data item identification can be based
                                                                    on information other than the data in the data
                                                                    item. See, e.g., Spectrum Int’l, Inc. v. Sterilite
                                                                    Corp., 164 F.3d 1372, 1380 (Fed. Cir. 1998)
                                                                    (‘“Comprising” is not a weasel word with which
                                                                    to abrogate claim limitations.’); Kustom Signals,
                                                                    Inc. v. Applied Concepts, Inc., 264 F.3d 1326,
                                                                    1332 (Fed. Cir. 2001) (‘The open-ended
                                                                    transition “comprising” does not free the claim
                                                                    from its own limitations.’) (citing Spectrum);
AMENDED JOINT CLAIM CONSTRUCTION AND                                                   Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   40                               Case No.: 5:18-cv-00767-BLF
                                                                                        Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 41 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    Trading Techs. Int’l, Inc. v. eSpeed, Inc., 595
                                                                    F.3d 1340, 1354 (Fed. Cir. 2010) (citing
                                                                    Spectrum).”

                                                                    See also ’420 patent at 3:5-10; 3:25-33; 5:61-65;
                                                                    7:66-8:4; 8:8-12; 8:40-57; 9:10; 14:24-45;
                                                                    31:37-47; 32:57-59; 33:11-13; ’280 File History,
                                                                    August 22, 2001 Response to Office Action at
                                                                    23, August 13, 2001 Interview Summary;
                                                                    August 22, 2001 Response to Office Action at
                                                                    24; ’791 File History, March 12, 1997 Response
                                                                    to Office Action at 10-11, 20, Dec. 29, 2008
                                                                    Amendment, Mar. 13, 2008 Response; ’442 File
                                                                    History, May 25, 2004 Fax For Discussion
                                                                    Purposes Only and June 7, 2004 Amendment
                                                                    and Reply (incorporating Fax); ’662 File
                                                                    History; ’310 File History, March 17, 2010
                                                                    Interview (discussing, inter alia, claim 1); March
                                                                    15, 2010 Letter; ’310 File History April 19, 2010
                                                                    Amendment; see also id. 30-32, 35; April 22,
                                                                    2010 Supplemental Amendment; Brief of
                                                                    PersonalWeb, Case No. 14-1602 (Fed. Cir.) Dkt.
                                                                    29 at 14, 15-16, 19; Patent Owner’s Preliminary
                                                                    Opposition to IPR 2013-00087 at 10-11; Patent
                                                                    Owner Response to IPR2013-00596 (Paper 15)
                                                                    at 3-5; Brief of Personal-Web, Case No. 16-1174
                                                                    (Fed. Cir.) Dkt. 20 at 51-52; Brief of Personal-
                                                                    Web, Case No. 16-1174 (Fed. Cir.) Dkt. 46 at
                                                                    25-26; ’544 Patent at 1:45–49, 3:53–59, 32:6–
                                                                    13; Gilstrap Order at 15–21.


AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   41                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                         Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 42 of 48




                                 PersonalWeb’s Proposed Construction and        Amazon and Twitch’s Proposed Construction
       Claim Term1
                                                Evidence                                     and Evidence

                                                                                Extrinsic Evidence

                                                                                PersonalWeb v. Int’l Bus’ Machs., 6:12-cv-661,
                                                                                Dkt. 103 (E.D. Tex. March 10, 2016) (Order
                                                                                construing claims); PersonalWeb v.
                                                                                Amazon.com, Inc., et al., 6:11-cv-658, Dkt. 140
                                                                                (E.D. Tex. Aug. 5, 2013) (Order construing
                                                                                claims); PersonalWeb v. Int’l Bus. Machs., 6:12-
                                                                                cv-661, Dkt. 103 at 15–21 (E.D. Tex. March 10,
                                                                                2016 (Order construing claims).
“function of the one or more    Plain and ordinary meaning.                     computation where the input is the one or more
of part values” (’544 patent,                                                   part values
claim 46)                       Part value: “a value created by a computation
                                using the sequence of bits that makes up the
                                part”                                           Part value: “a value created by a computation on
                                                                                the sequence of bits that makes up the part”
                                Intrinsic Evidence
                                                                                Intrinsic Evidence
                                ’310 Patent: Abstract; 12:21‐51; 13:17‐41;
                                35:48‐63; 37:23‐27; Figs. 10(a), 10(b)          ’544 File History, December 30, 2010 Response
                                                                                to Office Action:

                                                                                “Claim 10 has been amended to clarify its
                                                                                meaning, i.e., that the data item identifier is
                                                                                based on a function of the segment identifiers.
                                                                                For example, a data item may consist of N
                                                                                segments, thereby having N segment identifiers.
                                                                                The data item identifier would, in this case, be a
                                                                                function of the N segment identifiers. One
                                                                                example of this is a hash function of a block
                                                                                formed by the N segment identifiers.” (Id. at 17.)

AMENDED JOINT CLAIM CONSTRUCTION AND                                                              Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                               42                              Case No.: 5:18-cv-00767-BLF
                                                                                                   Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 43 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence

                                                                    ’544 File History, December 30, 2010 Response
                                                                    to Office Action:

                                                                    “In the presently claimed invention, on the other
                                                                    hand, the identifiers of the segments of a data
                                                                    item are compared to a plurality of identifiers
                                                                    corresponding to a plurality of data items. This is
                                                                    used to determine whether or not said first data
                                                                    item corresponds to any of the plurality of data
                                                                    items. Nothing in Squibb teaches or in any way
                                                                    suggests using segment identifiers to determine
                                                                    whether or not said first data item corresponds to
                                                                    any of the plurality of data items.” (Id. at 18.)

                                                                    Brief of PersonalWeb, Case No. 14-1602 (Fed.
                                                                    Cir.) Dkt. 29:

                                                                    “[With] respect to claim 1 of the ’544 patent.
                                                                    A199-201; A207. That claim recites another
                                                                    version of the specific kind of ‘hash of hashes’
                                                                    discussed above: for a first data item comprising
                                                                    a plurality of parts, . . . applying a first [hash]
                                                                    function to each part of said first plurality of
                                                                    parts to obtain a corresponding part value for
                                                                    each part of said first plurality of parts, . . .
                                                                    and . . . obtaining a first value for the first data
                                                                    item, said first value obtained by applying a
                                                                    second [hash] function to the part values of said
                                                                    first plurality of parts of said first data item.
                                                                    A11157; A199. As the elements are arranged,
                                                                    therefore, this claim requires (among other
AMENDED JOINT CLAIM CONSTRUCTION AND                                                    Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   43                                Case No.: 5:18-cv-00767-BLF
                                                                                         Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 44 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    things) applying a first hash function to obtain
                                                                    part values, and then applying a second hash
                                                                    function to those part values to obtain a first
                                                                    value—in short, as the PTAB summarized, it
                                                                    requires a ‘hash of hashes.’ A199.” (Id. at 59.)

                                                                    Brief of PersonalWeb, Case No. 14-1602 (Fed.
                                                                    Cir.) Dkt. 29:

                                                                    “The PTAB committed the same error yet again
                                                                    in holding that Kantor anticipated claim 1 of the
                                                                    ’544 patent. That claim requires: (a) separating a
                                                                    ‘data item’ into a ‘plurality of parts’; (b)
                                                                    applying a hash function to each part to obtain a
                                                                    ‘value’ for each part; and (c) applying a second
                                                                    hash function to the ‘value’ of each part to
                                                                    obtain a value for the ‘data item’ as a whole.
                                                                    A11157.” (Id. at 72.)

                                                                    Brief of PersonalWeb, Case No. 14-1602 (Fed.
                                                                    Cir.) Dkt. 29:

                                                                    “Woodhill uses the Binary Object Identifier in
                                                                    two separate operations—a backup protocol and
                                                                    an audit protocol. A2840; A2846. Unlike True
                                                                    Names, these limited protocols do not use
                                                                    content-based identifiers to locate, identify,
                                                                    access, move, or synchronize all Binary Objects
                                                                    found anywhere on the system (within individual
                                                                    files or across different files). Woodhill’s
                                                                    protocols use Binary Object Identifiers for two
                                                                    separate and straightforward uses: (1) to conduct
AMENDED JOINT CLAIM CONSTRUCTION AND                                                    Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   44                                Case No.: 5:18-cv-00767-BLF
                                                                                         Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 45 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    one-to-one comparisons of Binary Objects
                                                                    within a known file at a known location during
                                                                    backup; and (2) to perform a conventional
                                                                    checksum audit.” (Id. at 14.)

                                                                    See also ’420 patent at 5:24-25, 5:39-43, FIG.
                                                                    10(b), 13:13-31; ’791 File History, August 29,
                                                                    1997 Response to Office Action at 18; ’544 at
                                                                    3:53–59, claims 46, 52.

                                                                    Extrinsic Evidence

                                                                    Newton’s Telecom Dictionary (1994):

                                                                    “key. 1. One or more characters or perhaps a
                                                                    field within a data record used to identify the
                                                                    data and perhaps control its use.” (Id.)

                                                                    Microsoft Computer Dictionary (2nd ed. 1994):

                                                                    “key. In database management, an identifier for
                                                                    a record or group of records in a data file. Most
                                                                    often, the key is defined as the contents of a
                                                                    single field, called the key field in some database
                                                                    management programs and the index field in
                                                                    others. In most database management systems,
                                                                    the keys (meaning the contents of a single key
                                                                    field or the composite key) are maintained in key
                                                                    tables and are specially indexed to speed record
                                                                    retrieval. In many database management
                                                                    systems, these key tables are called index files.”

AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   45                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                    Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 46 of 48




                          PersonalWeb’s Proposed Construction and   Amazon and Twitch’s Proposed Construction
      Claim Term1
                                         Evidence                                and Evidence
                                                                    (Id.)

                                                                    IBM Dictionary of Computing (10th ed. 1994):

                                                                    “key (1) An identifier within a set of data
                                                                    elements.; (2) One or more characters used to
                                                                    identify the record and establish the order of the
                                                                    record within an indexed file.; . . . (8) The value
                                                                    used to identify a record in a keyed sequence
                                                                    file. (9) In SQL, a column or an ordered
                                                                    collection of columns identified in the
                                                                    description of an index . . . .” (Id.)




AMENDED JOINT CLAIM CONSTRUCTION AND                                                  Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                   46                              Case No.: 5:18-cv-00767-BLF
                                                                                       Case No.: 5:18-cv-05619-BLF
                          Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 47 of 48




                                                              APPENDIX C


        Claim Term                    PersonalWeb’s Proposed Construction          Amazon and Twitch’s Proposed Construction
“unauthorized or unlicensed”      Plain and ordinary meaning.                      not compliant with a valid license
(’310 patent, claim 20)
                                  Alternative construction: not permitted or not
                                  legally permitted

“authorization” (’420 patent,     “authorization:” plain and ordinary meaning.     a valid license
claims 25, 166)
                                  Alternative construction:
(“authorization” is a
previously construed term)        “authorization”: permission

“the request including at least the request including at least a content           the request including at least a content
a content dependent name of dependent name of a particular data item               dependent name of a particular requested data
a particular data item” (’310                                                      item
patent, claim 20)

“content‐dependent name”          an identifier that changes with the content      an identifier used to locate and access a data
(’310 patent, claims 20, 69;                                                       item that is generated by processing the
’420 patent, claim 25)                                                             sequence of bits

“name for a data file” (’442      an identifier                                    an identifier used to locate and access a data file
patent, claim 10)

“digital key for the particular   a content-based identifier for [the/each]        unique identifier used to locate [the/each]
file” / “file key for each        particular file                                  particular file
particular file” (’544 patent,
claims 46, 52)



AMENDED JOINT CLAIM CONSTRUCTION AND                                                                 Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                                                                  Case No.: 5:18-cv-00767-BLF
                                                                                                      Case No.: 5:18-cv-05619-BLF
                         Case 5:18-md-02834-BLF Document 430 Filed 05/10/19 Page 48 of 48




        Claim Term                  PersonalWeb’s Proposed Construction            Amazon and Twitch’s Proposed Construction
“part” (’544 patent claims 46, a “part” is a separate sequence of bits             a “part” is a sequence of bits within a file
52)

“being based on a first         Plain and ordinary meaning.                        being based on a computation where the input is
function of the contents of                                                        all of the data in the specific part
the specific part” (’544        Alternative construction: being based upon a
patent, claim 46)               first computation using the data of the specific
                                part


“function of the one or more    Plain and ordinary meaning.                        computation where the input is the one or more
of part values” (’544 patent,                                                      part values
claim 46)
“part value” (’544 patent,       “a value created by a computation using the        “a value created by a computation on the
claim 46, 52)                   sequence of bits that makes up the part”           sequence of bits that makes up the part”




AMENDED JOINT CLAIM CONSTRUCTION AND                                                                 Case No.: 5:18-md-02834-BLF
PREHEARING STATEMENT                                                 48                               Case No.: 5:18-cv-00767-BLF
                                                                                                      Case No.: 5:18-cv-05619-BLF
